United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                          March 5, 2008

                                               Before

                              FRANK H. EASTERBROOK, Chief Judge

                              RICHARD D. CUDAHY, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge



JAMES J. FOSKETT, MARY C. FOSKETT                       ]   Appeal from the United
and PHYSICIANS' BENEFITS TRUST                          ]   States District Court for
LIFE INSURANCE COMPANY,                                 ]   the Western District of
        Plaintiffs,                                     ]   Wisconsin.
                                                        ]
No. 07-2209                               v.            ]   No. 06 C 503
                                                        ]
GREAT WOLF RESORTS, INCORPORATED,                       ]   John C. Shabaz,
GREAT BEAR LODGE OF WISCONSIN                           ]        Judge.
DELLS, LLC and GREAT LAKES                              ]
SERVICES, LLC,                                          ]
        Defendants-Third/Party                          ]
        Plaintiffs-Appellees,                           ]
    v.                                                  ]
                                                        ]
BLACK WOLF LODGE, LLC, TALL PINES                       ]
RENTAL, LLC, now known as J&A                           ]
Real Estate Venture, LLC, TALL                          ]
PINES REALTY, LLC, et al.,                              ]
        Third/Party                                     ]
        Defendants-Appellants.                          ]


                                            ORDER

       The slip opinion issued in the above-entitled cause on March 5, 2008, is amended as
follows:

               On page 1, the decided date should reflect March 5, 2008.